DAVIDSON, Commissioner.
Appellant was charged by complaint and information with unlawfully carrying a pistol on and about his person. He entertained a plea, of guilty to rudely displaying a pistol, under such information, and was by the court found guilty thereof and assessed punishment at a fine -of $25. ,
There is no offense known as “rudely displaying a pistol,” but such may constitute a violation of the disturbing-the-peace statute, Art. 474, Vernon’s P.C., when done in a manner calculated to disturb thS peace.
Disturbing the peace is not an offense of a lesser degree to that of unlawfully carrying a pistol. We so held in-Williams v. State, 149 Tex.Cr.R. 296, 194 S.W.2d 94, and in Bell v. State, Tex.Cr.App., 256 S.W.2d 108.
The judgment of tbe trial court is reversed and the cause remanded.
Opinion approved by the court.